DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group II, claims 16-21 in the reply filed on January 24, 2022 is acknowledged.  Claims 1-15 have been withdrawn.  Claims 16-20 are currently pending and under examination.


	This application is a National Stage Application of International Application No.
PCT/US2019/013627, filed January 15, 2019, which claims priority to U.S. provisional
application No. 62/617422, filed January 15, 2018.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1 is applied” (emphasis added).  This claim is indefinite, because claim 1, which is referenced in this claim, is a non-elected and withdrawn claim.  As such, the composition intended to be used in the method of claim 16 is unclear.  For the purposes of examination, “a composition of claim 1” is interpreted to include a composition comprising one or more beneficial microorganisms and/or microbial growth by-products, one or more adherent substances, and at least one antibiotic at a concentration of about 200 ppm or less.
Additionally in claim 16, the use of the phrase "and/or" multiple times in the claimed method is indefinite, because it creates multiple alternatives and, thus, it is uncertain what is intended for the method.
Claims 18-20 are indefinite, because these claims recite a use of the method, but provide no method step(s) to fulfil the recited use.  As such, the method step(s) required to be performed to achieve these uses are unclear. 
Claims 17 and 21 are included in this rejection, as these claims depend from above rejected claims, and fail to remedy the noted deficiencies.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryals et al. (US 5,348,743; Published 1994).
With regard to claim 16, Ryals et al. teach applying a composition to a plant to enhance the plant’s immunity to pathogens, the composition including a combination of hydrolytic enzymes and lytic peptides, wherein the hydrolytic enzymes are chitinase and beta-1,3-glucanase, which are microbial growth by-products (Applicant indicates that hydrolytic enzymes, including chitinase and beta-glucanase, are microbial growth by-products, see Specification p. 4, Line 4-6); where the lytic peptides are antimicrobial, which is antibiotic, and present at about 1 ppm to about 200 ppm, which is fully encompassed within about 200 ppm or less; and where the hydrolytic enzymes and lytic peptides are present in a carrier for application to the plant, the carrier including a tackifier, which is an adherent substance (Abs.; Col. 5, Line 14-41).
With regard to claim 17, Ryals et al. teach that the plant is a citrus plant (Col. 4, Line 4-6, 15).  
With regard to claims 18-21, Ryals et al. teach the method as claimed, including all components as claimed.  As the components of the method cannot be separated from their properties, the method as taught by Ryals et al. would necessarily be usable to treat and/or prevent a bacterial infection in the plant; treat and/or prevent citrus greening disease and/or citrus canker disease; and control a pest that can act as a vector or carrier for a plant bacterial pathogen, wherein the pest is Asian citrus psyllid or African citrus psyllid.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653